
	
		I
		112th CONGRESS
		1st Session
		S. 99
		IN THE HOUSE OF
		  REPRESENTATIVES
		
			November 18, 2011
			Referred to the Committee
			 on Energy and Commerce, and in addition to the Committees on
			 Science, Space, and
			 Technology, and the
			 Budget for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		AN ACT
		To promote the production of molybdenum-99
		  in the United States for medical isotope production, and to condition and phase
		  out the export of highly enriched uranium for the production of medical
		  isotopes.
	
	
		1.Short titleThis Act may be cited as the
			 American Medical Isotopes Production
			 Act of 2011.
		2.DefinitionsIn this Act:
			(1)DepartmentThe term Department means the
			 Department of Energy.
			(2)Highly enriched uraniumThe term highly enriched
			 uranium means uranium enriched to 20 percent or greater in the isotope
			 U–235.
			(3)Low enriched uraniumThe term low enriched uranium
			 means uranium enriched to less than 20 percent in the isotope U–235.
			(4)SecretaryThe term Secretary means the
			 Secretary of Energy.
			3.Improving the reliability of domestic
			 medical isotope supply
			(a)Medical isotope development
			 projects
				(1)In generalThe Secretary shall carry out a
			 technology-neutral program—
					(A)to evaluate and support projects for the
			 production in the United States, without the use of highly enriched uranium, of
			 significant quantities of molybdenum-99 for medical uses;
					(B)to be carried out in cooperation with
			 non-Federal entities; and
					(C)the costs of which shall be shared in
			 accordance with section 988 of the Energy Policy Act of 2005 (42 U.S.C.
			 16352).
					(2)CriteriaProjects shall be judged against the
			 following primary criteria:
					(A)The length of time necessary for the
			 proposed project to begin production of molybdenum-99 for medical uses within
			 the United States.
					(B)The capability of the proposed project to
			 produce a significant percentage of United States demand for molybdenum-99 for
			 medical uses.
					(C)The cost of the proposed project.
					(3)ExemptionAn existing reactor in the United States
			 fueled with highly enriched uranium shall not be disqualified from the program
			 if the Secretary determines that—
					(A)there is no alternative nuclear reactor
			 fuel, enriched in the isotope U–235 to less than 20 percent, that can be used
			 in that reactor;
					(B)the reactor operator has provided
			 assurances that, whenever an alternative nuclear reactor fuel, enriched in the
			 isotope U–235 to less than 20 percent, can be used in that reactor, it will use
			 that alternative in lieu of highly enriched uranium; and
					(C)the reactor operator has provided a current
			 report on the status of its efforts to convert the reactor to an alternative
			 nuclear reactor fuel enriched in the isotope U–235 to less than 20 percent, and
			 an anticipated schedule for completion of conversion.
					(4)Public participation and
			 reviewThe Secretary
			 shall—
					(A)develop a program plan and annually update
			 the program plan through public workshops; and
					(B)use the Nuclear Science Advisory Committee
			 to conduct annual reviews of the progress made in achieving the program
			 goals.
					(b)Development assistanceThe Secretary shall carry out a program to
			 provide assistance for—
				(1)the development of fuels, targets, and
			 processes for domestic molybdenum-99 production that do not use highly enriched
			 uranium; and
				(2)commercial operations using the fuels,
			 targets, and processes described in paragraph (1).
				(c)Uranium lease and take-back
				(1)In generalThe Secretary shall establish a program to
			 make low-enriched uranium available, through lease contracts, for irradiation
			 for the production of molybdenum-99 for medical uses.
				(2)TitleThe lease contracts shall provide for the
			 producers of the molybdenum-99 to take title to and be responsible for the
			 molybdenum-99 created by the irradiation, processing, or purification of
			 uranium leased under this section.
				(3)Duties
					(A)SecretaryThe lease contracts shall require the
			 Secretary—
						(i)to retain responsibility for the final
			 disposition of spent nuclear fuel created by the irradiation, processing, or
			 purification of uranium leased under this section for the production of medical
			 isotopes; and
						(ii)to take title to and be responsible for the
			 final disposition of radioactive waste created by the irradiation, processing,
			 or purification of uranium leased under this section for which the Secretary
			 determines the producer does not have access to a disposal path.
						(B)ProducerThe producer of the spent nuclear fuel and
			 radioactive waste shall accurately characterize, appropriately package, and
			 transport the spent nuclear fuel and radioactive waste prior to acceptance by
			 the Department.
					(4)Compensation
					(A)In generalSubject to subparagraph (B), the lease
			 contracts shall provide for compensation in cash amounts equivalent to
			 prevailing market rates for the sale of comparable uranium products and for
			 compensation in cash amounts equivalent to the net present value of the cost to
			 the Federal Government for—
						(i)the final disposition of spent nuclear fuel
			 and radioactive waste for which the Department is responsible under paragraph
			 (3); and
						(ii)other costs associated with carrying out
			 the uranium lease and take-back program authorized by this subsection.
						(B)Discount rateThe discount rate used to determine the net
			 present value of costs described in subparagraph (A)(ii) shall be not greater
			 than the average interest rate on marketable Treasury securities.
					(5)Authorized use of fundsThe Secretary may obligate and expend funds
			 received under leases entered into under this subsection, which shall remain
			 available until expended, for the purpose of carrying out the activities
			 authorized by this Act, including activities related to the final disposition
			 of spent nuclear fuel and radioactive waste for which the Department is
			 responsible under paragraph (3).
				(6)Exchange of uranium for
			 servicesThe Secretary shall
			 not barter or otherwise sell or transfer uranium in any form in exchange
			 for—
					(A)services related to the final disposition
			 of the spent nuclear fuel and radioactive waste for which the Department is
			 responsible under paragraph (3); or
					(B)any other services associated with carrying
			 out the uranium lease and take-back program authorized by this
			 subsection.
					(d)Coordination of environmental
			 reviewsThe Department and
			 the Nuclear Regulatory Commission shall ensure to the maximum extent
			 practicable that environmental reviews for the production of the medical
			 isotopes shall complement and not duplicate each review.
			(e)Operational dateThe Secretary shall establish a program as
			 described in subsection (c)(3) not later than 3 years after the date of
			 enactment of this Act.
			(f)Radioactive wasteNotwithstanding section 2 of the Nuclear
			 Waste Policy Act of 1982 (42 U.S.C. 10101), radioactive material resulting from
			 the production of medical isotopes that has been permanently removed from a
			 reactor or subcritical assembly and for which there is no further use shall be
			 considered low-level radioactive waste if the material is acceptable under
			 Federal requirements for disposal as low-level radioactive waste.
			4.ExportsSection 134 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2160d) is amended by striking subsection c. and inserting the
			 following:
			
				c.Effective 7 years after the date of
				enactment of the American Medical Isotopes
				Production Act of 2011, the Commission may not issue a license
				for the export of highly enriched uranium from the United States for the
				purposes of medical isotope production.
				d.The period referred to in subsection b. may
				be extended for no more than 6 years if, no earlier than 6 years after the date
				of enactment of the American Medical Isotopes
				Production Act of 2011, the Secretary of Energy certifies to the
				Committee on Energy and Commerce of the House of Representatives and the
				Committee on Energy and Natural Resources of the Senate that—
					(1)there is insufficient global supply of
				molybdenum-99 produced without the use of highly enriched uranium available to
				satisfy the domestic United States market; and
					(2)the export of United States-origin highly
				enriched uranium for the purposes of medical isotope production is the most
				effective temporary means to increase the supply of molybdenum-99 to the
				domestic United States market.
					e.To ensure public review and comment, the
				development of the certification described in subsection c. shall be carried
				out through announcement in the Federal Register.
				f.At any time after the restriction of export
				licenses provided for in subsection b. becomes effective, if there is a
				critical shortage in the supply of molybdenum-99 available to satisfy the
				domestic United States medical isotope needs, the restriction of export
				licenses may be suspended for a period of no more than 12 months, if—
					(1)the Secretary of Energy certifies to the
				Congress that the export of United States-origin highly enriched uranium for
				the purposes of medical isotope production is the only effective temporary
				means to increase the supply of molybdenum-99 necessary to meet United States
				medical isotope needs during that period; and
					(2)the Congress enacts a Joint Resolution
				approving the temporary suspension of the restriction of export
				licenses.
					g.As used in this section—
					(1)the term alternative nuclear reactor
				fuel or target means a nuclear reactor fuel or target which is enriched
				to less than 20 percent in the isotope U–235;
					(2)the term highly enriched
				uranium means uranium enriched to 20 percent or more in the isotope
				U–235;
					(3)a fuel or target can be used
				in a nuclear research or test reactor if—
						(A)the fuel or target has been qualified by
				the Reduced Enrichment Research and Test Reactor Program of the Department of
				Energy; and
						(B)use of the fuel or target will permit the
				large majority of ongoing and planned experiments and medical isotope
				production to be conducted in the reactor without a large percentage increase
				in the total cost of operating the reactor; and
						(4)the term medical isotope
				includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials
				used to produce a radiopharmaceutical for diagnostic or therapeutic procedures
				or for research and
				development.
					.
		5.Report on disposition of
			 exportsNot later than 1 year
			 after the date of the enactment of this Act, the Chairman of the Nuclear
			 Regulatory Commission, after consulting with other relevant agencies, shall
			 submit to the Congress a report detailing the current disposition of previous
			 United States exports of highly enriched uranium used as fuel or targets in a
			 nuclear research or test reactor, including—
			(1)their location;
			(2)whether they are irradiated;
			(3)whether they have been used for the purpose
			 stated in their export license;
			(4)whether they have been used for an
			 alternative purpose and, if so, whether such alternative purpose has been
			 explicitly approved by the Commission;
			(5)the year of export, and reimportation, if
			 applicable;
			(6)their current physical and chemical forms;
			 and
			(7)whether they are being stored in a manner
			 which adequately protects against theft and unauthorized access.
			6.Domestic medical isotope
			 production
			(a)In generalChapter 10 of the Atomic Energy Act of 1954
			 (42 U.S.C. 2131 et
			 seq.) is amended by adding at the end the following:
				
					112.Domestic medical isotope
				production
						a.The Commission may issue a license, or
				grant an amendment to an existing license, for the use in the United States of
				highly enriched uranium as a target for medical isotope production in a nuclear
				reactor, only if, in addition to any other requirement of this Act—
							(1)the Commission determines that—
								(A)there is no alternative medical isotope
				production target, enriched in the isotope U–235 to less than 20 percent, that
				can be used in that reactor; and
								(B)the proposed recipient of the medical
				isotope production target has provided assurances that, whenever an alternative
				medical isotope production target can be used in that reactor, it will use that
				alternative in lieu of highly enriched uranium; and
								(2)the Secretary of Energy has certified that
				the United States Government is actively supporting the development of an
				alternative medical isotope production target that can be used in that
				reactor.
							b.As used in this section—
							(1)the term alternative medical isotope
				production target means a nuclear reactor target which is enriched to
				less than 20 percent of the isotope U–235;
							(2)a target can be used in a
				nuclear research or test reactor if—
								(A)the target has been qualified by the
				Reduced Enrichment Research and Test Reactor Program of the Department of
				Energy; and
								(B)use of the target will permit the large
				majority of ongoing and planned experiments and medical isotope production to
				be conducted in the reactor without a large percentage increase in the total
				cost of operating the reactor;
								(3)the term highly enriched
				uranium means uranium enriched to 20 percent or more in the isotope
				U–235; and
							(4)the term medical isotope
				includes molybdenum-99, iodine-131, xenon-133, and other radioactive materials
				used to produce a radiopharmaceutical for diagnostic or therapeutic procedures
				or for research and
				development.
							.
			(b)Table of contentsThe table of contents for the Atomic Energy
			 Act of 1954 is amended by inserting the following new item at the end of the
			 items relating to chapter 10 of title I:
				
					
						Sec. 112. Domestic medical
				isotope
				production.
					
					.
			7.Annual Department reports
			(a)In generalNot later than 1 year after the date of
			 enactment of this Act, and annually thereafter for 5 years, the Secretary shall
			 report to Congress on Department actions to support the production in the
			 United States, without the use of highly enriched uranium, of molybdenum-99 for
			 medical uses.
			(b)ContentsThe reports shall include the
			 following:
				(1)For medical isotope development
			 projects—
					(A)the names of any recipients of Department
			 support under section 3;
					(B)the amount of Department funding committed
			 to each project;
					(C)the milestones expected to be reached for
			 each project during the year for which support is provided;
					(D)how each project is expected to support the
			 increased production of molybdenum-99 for medical uses;
					(E)the findings of the evaluation of projects
			 under section 3(a)(2); and
					(F)the ultimate use of any Department funds
			 used to support projects under section 3.
					(2)A description of actions taken in the
			 previous year by the Secretary to ensure the safe disposition of spent nuclear
			 fuel and radioactive waste for which the Department is responsible under
			 section 3(c).
				8.National Academy of Sciences
			 report
			(a)In generalThe Secretary shall enter into an
			 arrangement with the National Academy of Sciences to conduct a study of the
			 state of molybdenum-99 production and utilization, to be provided to Congress
			 not later than 5 years after the date of enactment of this Act.
			(b)ContentsThe report shall include the
			 following:
				(1)For molybdenum-99 production—
					(A)a list of all facilities in the world
			 producing molybdenum-99 for medical uses, including an indication of whether
			 these facilities use highly enriched uranium in any way;
					(B)a review of international production of
			 molybdenum-99 over the previous 5 years, including—
						(i)whether any new production was brought
			 online;
						(ii)whether any facilities halted production
			 unexpectedly; and
						(iii)whether any facilities used for production
			 were decommissioned or otherwise permanently removed from service; and
						(C)an assessment of progress made in the
			 previous 5 years toward establishing domestic production of molybdenum-99 for
			 medical uses, including the extent to which other medical isotopes that have
			 been produced with molybdenum-99, such as iodine-131 and xenon-133, are being
			 used for medical purposes.
					(2)An assessment of the progress made by the
			 Department and others to eliminate all worldwide use of highly enriched uranium
			 in reactor fuel, reactor targets, and medical isotope production
			 facilities.
				9.RepealThe Nuclear Safety Research, Development,
			 and Demonstration Act of 1980 (42 U.S.C. 9701 et seq.) is repealed.
		10.Budgetary effectsThe budgetary effects of this Act, for the
			 purpose of complying with the Statutory Pay-As-You-Go-Act of 2010, shall be
			 determined by reference to the latest statement titled Budgetary Effects
			 of PAYGO Legislation for this Act, submitted for printing in the
			 Congressional Record by the Chairman of the Senate Budget Committee, provided
			 that such statement has been submitted prior to the vote on passage.
		
	
		
			Passed the Senate
			 November 17, 2011.
			Nancy Erickson,
			Secretary
		
	
